Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 6/4/20. Claims 1-9, 11-17, 19, 21, 23, and 25 are pending and under examination.

Priority
	It is noted that a priority claim is made to PCT/US2018/018371; this is improper as an international application filed under PCT is not a foreign application as it was not filed “in a foreign country”; see MPEP §213 and 35 USC 119. As clearly noted on the ADS filed 3/23/20, the country that the PCT application was filed in is “US”, i.e., was domestically filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
prolonged" in claim 2 is a relative term which renders the claim indefinite.  The term "prolonged" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Certain claims are “compared to a reference” but this is still does not describe a particular degree by which exposure is considered “prolonged” even if compared to a control.
Therefore, claim 2, 4, 5, and 7 are indefinite.

Claims 1-9, 11-17, 19, 21, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The definition of “about” in the instant specification indicates the value and “reasonable deviations” (paragraph 16). What is “reasonable” to one person is not necessarily reasonable to another and does not establish an objective limit to the scope of the claim. Further, the specification does not provide sufficient guidance as the examples include 5% or up to 20%, while the prior art is close to the instantly claimed values.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
Therefore, claims 1-9, 11-17, 19, 21, 23, and 25 are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 12-17, 19, 21, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Dennis (US 20150329636; form 892).
	Regarding claim 1, Dennis teaches transporting a compound across the BBB by exposing the BBB to an antibody (a protein) which binds with low affinity to a BBB receptor, where the antibody is coupled to the compound and results in transporting the compound across the BBB (claim 1). The low affinity antibody has an affinity of 30 nM – 1 µM (claim 19) and is a transferrin receptor antibody (claim 20). The compound is a therapeutic (claim 23). Thus, each and every limitation of the instant method is anticipated by Dennis.
	Regarding claim 2, the same compound is used and so the same results, such as prolonged exposure, must be achieved as this is not a method step but merely describes an effect of the exposure. Further Dennis teaches using the low affinity TfR antibody results in the antibodies not being cleared from the system as their higher-affinity counter parts, i.e., a control (paragraph 6). Slower clear time supports the conclusion that exposure time would be prolonged.
	Regarding claim 3, Dennis teaches the therapeutic compound is an anti-BACE1 or anti-Abeta therapeutic (paragraph 6), both of which are implicated in neurodegenerative diseases; see also paragraph 118 suggesting selection of a neurological drug.

	Regarding claim 5, Dennis teaches using the low affinity TfR antibody results in the antibodies not being cleared from the system as their higher-affinity counter parts, i.e., a control (paragraph 6). Slower clear time supports the conclusion that exposure time would be prolonged.
	Regarding claim 7, prolonging exposure is discussed above. Dennis also teaches the compound is at a therapeutic dose (claim 23).
	Regarding claim 8, Dennis teaches an affinity of 30 nM (paragraph 108), which is stronger than 50 nM.
	Regarding claim 9, Dennis teaches the TfR is human (paragraph 66).
	Regarding claim 12, Dennis teaches the low affinity antibody has an affinity of 30 nM – 1 µM (claim 19).
Regarding claim 13, Dennis teaches the low affinity antibody has an affinity of 30 nM – 1 µM (claim 19).
	Regarding claim 14, Dennis teaches the concentration is a therapeutic dose (above) as well as treating neurodegenerative diseases (above).
	Regarding claim 15, Dennis teaches treating AD (above).
	Regarding claim 16, Dennis teaches the antibody has a variable region, e.g., paragraph 72, 77, 78.
	Regarding claim 17, Dennis teaches the antibody may be a fragment (paragraph 48).
	Regarding claim 19, Dennis teaches the antibody specifically binds TfR (above) and has a variable region (above).
	Regarding claim 21, Dennis teaches the antibody may be a fragment (above).
	Regarding claim 23, Dennis teaches the therapeutic target is BACE1 (paragraph 45).
	Regarding claim 25, Dennis teaches formulation with pharmaceutically acceptable carriers (paragraph 147).
	Therefore, claims 1-5, 7-9, 12-17, 19, 21, 23, and 25 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-17, 19, 21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 20150329636) in view of Zhang (US 20150110791; form 892).
	Dennis teaches anti-TfR antibodies, in particular those that bind the extracellular domain (paragraph 106). Dennis does not explicitly teach these antibodies binding the apical domain, which is part of the extracellular portion of TfR.
	Zhang teaches a similar construct to Dennis: an anti-TfR:anti-BACE1 antibody (claim 50). Zhang teaches a preferred anti-TfR antibody is one which binds the apical domain (paragraph 171).

	In such a case, Dennis teaches the benefits of using low affinity TfR antibodies with affinities of 30 nM – 1 µM while Zhang teaches the TfR antibody specifically binding the apical portion of TfR. It would have been obvious to one of ordinary skill in the art at the time of filing to use an antibody with both functions to predictably gain the same beneficial results taught by Dennis and Zhang, particularly because both Dennis and Zhang disclose similar constructs for the same purpose.
	Regarding claim 6, both Dennis and Zhang teach exposure of the compound to transport a therapeutic to the brain (Dennis, claim 1; Zhang, claim 64). Zhang teaches measuring brain exposure (paragraphs 7 and 405) as does Dennis (paragraph 193-194). Further, Zhang teaches that antibody concentrations over time may be evaluated using AUC plots (table 10). It would have been obvious to determine brain exposure by measuring the AUC of a plot of brain concentration of the agent over time because both Dennis and Zhang teach determining brain exposure by the agent over time and Zhang teaches that one means of doing this is via measuring AUC.
	Therefore, claims 1-9, 11-17, 19, 21, 23, and 25 would have been obvious.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11-17, 19, 21, 23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9611323 in view of Dennis (US 20150329636) . Although the claims at issue are not identical, they are not patentably distinct from each other because the reference document is the patent which issued from Dennis (the ‘636 PGPub) and claims the same method (using a low-affinity anti-TfR antibody to transport a BACE1 antibody across the BBB to treat neurological disease). The instant claims are anticipated by or an obvious variation of the reference claims for the reasons articulated in the prior art rejections above.

Claims 1-9, 11-17, 19, 21, 23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 9708406 in view of Dennis (US 20150329636) and Zhang (US 20150110791). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference document is the patent which issued from Zhang (the ‘791 PGPub) and claims the low-affinity anti-TfR antibody, useful to transport a BACE1 antibody across the BBB to treat neurological disease. The instant claims are anticipated by or an obvious variation of the reference claims for the reasons articulated in the prior art rejections above. Briefly, the reference document claims anti-TfR antibodies coupled to therapeutics such as an anti-BACE1 antibody, e.g., claims 1 and 44. Where a composition is claimed, the specification may be reviewed to determine the utility of that composition. See the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. In this case, the reference document discloses the same method as instantly claimed (C2; C4). The reference document also discloses that the claimed antibody is a low-affinity antibody (C2).
It would be an obvious variation of the reference claims to include an anti-TfR antibody with an affinity of 30 nM – 1 µM because this is a low affinity TfR antibody taught as having the same utility by Dennis. It would have been obvious that AUC could be used to measure brain exposure as this is part of the utility disclosed in the reference (table 10) as well taught by Zhang. The remaining claims are either directly obvious over the reference claims or else obvious variations in light of Dennis and Zhang for the reasons above.

9, 11-17, 19, 21, 23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10808036 in view of Dennis (US 20150329636) and Zhang (US 20150110791). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference document claims the same instant method: transporting a therapeutic across the BBB by exposing the brain to an anti-TfR antibody linked to the therapeutic, where the therapeutic includes BACE1, e.g., claims 1, 31, and 34. The antibody of the reference claims is also a low-affinity antibody (C2). 
It would be an obvious variation of the reference claims to include an anti-TfR antibody with an affinity of 30 nM – 1 µM because this is a low affinity TfR antibody taught as having the same utility by Dennis. It would have been obvious that AUC could be used to measure brain exposure as this is part of the utility disclosed in the reference (table 10) as well taught by Zhang. The remaining claims are either directly obvious over the reference claims or else obvious variations in light of Dennis and Zhang for the reasons above.

Claims 1-9, 11-17, 19, 21, 23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable—in view of Dennis (US 20150329636) and Zhang (US 20150110791)—over:
- claims 1-5, 11-14, 21-40, and 45-77 of copending Application No. 17/008941 (reference application) (provisional); same reasons as e.g., US Patent No 9708406 above.
- claims 1-43 of U.S. Patent No. 10870837; also uses a TfR antibody to transport a therapeutic. While the claimed therapeutic of the reference document is different, it would nevertheless have been obvious that the drug to be transported across the BBB could be predictably substituted based on Dennis and Zhang.
- claims 2-68 of copending Application No. 17102138 (reference application) (provisional); same reasons as US Patent No 10870837.
- claims 1-3, 5-6, 8, 11, 15, 22, 28-30, 33, 41-42, 44-45, 71, 81-83, 88, 90, and 92-96 of copending Application No. 16/921506 (reference application) (provisional); same reasons as US Patent No 10870837.

not making a request under 37 CFR 1.105 or any similar request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649